Third District Court of Appeal
                               State of Florida

                       Opinion filed February 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1411
                       Lower Tribunal No. 05-26790
                          ________________

                           Michael L. Gibson,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

     Michael L. Gibson, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, LOGUE and GORDO, JJ.

     PER CURIAM.

     Affirmed.